         Case 1:19-cv-10497-JMF Document 127 Filed 07/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          -X
 FAT BRANDS INC.,                                                Case No.; 19-cv-10497

                              Plaintiff,

        -against-

 PPMT CAPITAL ADVISORS,LTD.,ROYAL GULF
 CAPITAL CORPORATION,KARL DOUGLAS,                               AFFIDAVIT OF SERVICE
 WESLEY RAMJEET,SJ GLOBAL INVESTMENTS UPON PPMT CAPITAL
 WORLDWIDE,LTD., SJ GLOBAL            ADVISORS.LTD and ROYAL
 INVESTMENTS LTD,PETER SAMUEL,NEIL    GULF CAPITAL
 WALSH,KRISTINA FIELDS,AND MICKEY     CORPORATION
 EDISON,

                              Defendants.
                                                          -X
STATE OF NEW YORK  )
                   )SS.:
COUNTY OF NEW YORK )

       Ekaterina Pratt, being duly sworn, says:

       On July 28,2020,1 served a true copy ofOrder Scheduling Default Judgment Briefing and
Show Cause Hearing dated July 28,2020,on Defendants PPMT CAPITAL ADVISORS,LTD and
ROYAL GULF CAPITAL CORPORATION,via Federal Express(Tracking # 771115469891)in
a postage-paid envelope within the state ofNew York, addressed as follows:

PPMT Capital Advisors, LTD and
Royal Gulf Capital Corporation c/o Karl Douglas
1304 Ridge Road
Laurel Hollow, NY 11791



                                                          Ekaterina Pratt


Sworn to before me this
3^^day of July 2020


                                            JOSHUA C. GILLETTE
 Not&r Public                           Notary Public, State of New York
                                    ;       Reg. No.02GI6354989
                                       Qualified in New York County
                                     Commission Expires Feb. 27,2021
